DETAILED ACTION

Status of the Application
	In response filed on February 3, 2022, the Applicant amended claims 1, 9, and 17 as part of an After Final Consideration Program Request.  The Examiner performed an updated search and completed additional consideration of the after final amendment. All of the rejections in the most recent final Office action are overcome. Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, with respect to the rejection of claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 under 35 U.S.C. 101 have been fully considered and are persuasive. The claimed invention now reflects the alleged technical improvement discussed in the specification, as they now recite the iterative machine learning process discussed in the previous action. This enables content selection that is “less prone to randomness, less noisy and takes into account long-term or changing user preferences” . The rejections of claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 under 35 U.S.C. 101 have been withdrawn accordingly.


Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Cetin et al. (U.S. PG Pub No. 2012/0023043, January 26, 2012 - hereinafter "Cetin”); Zhang et al. (U.S. PG Pub No. 2018/0121964, May 3, 2018 - hereinafter "Zhang”); Srinivasaraghavan (U.S. PG Pub No. 2020/0019636 January 16, 2020 - hereinafter " Srinivasaraghavan”);  Lineberger et al. (U.S. PG Pub No. 2016/0191450, June 30, Truong et al. (U.S. PG Pub No. 2020/0327577 October 15, 2020); and “Cohort Modeling for Enhanced Personalized Search” (Yan, Jinyun; Chu, Wei; White, Ryen; SIGIR’14 July 6-11 , 2014; http://ryenwhite.com/papers/YanSIGIR2014.pdf)

Cetin discloses selecting one of a plurality of content elements for presentation in at least one content container, wherein the one of the plurality of content elements is selected by a trained selection model, wherein the trained selection model selects one of an individual context or a global context, and wherein the one of the plurality of content elements is selected based on the selected one of the individual context or the global context, wherein the trained selection model selects one of the individual context or the global context based on a comparison of expected future reward value such as click-through rate.
Zhang discloses wherein the expected future reward value is estimated using Thompson sampling.
  Srinivasaraghavan discloses wherein two or more individual contexts are grouped based on a pairwise distance.
Lineberger teaches use of either a global context model or local context model to predict advertisement/content performance based on incoming request.
Truong discloses contextual bandit and Thompson sampling used to select advertisement that maximizes reward.
“Cohort Modeling for Enhanced Personalized Search” discloses personalized and global ad selection and ranking based on expected reward.

As per Claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "selecting a context of a plurality of contexts including…a global context…wherein the expected future reward value of the global context (CTRglobal) is calculated according:
 
    PNG
    media_image1.png
    43
    232
    media_image1.png
    Greyscale
 
where Pk is a past click-through rate, pj is a reward value for a j-th interaction, and qk is a future click-through rate" in combination with the remaining content-selection functions. Generic contextual bandit algorithms fail to disclose global arms/contexts with this reward 

Claims 3, 4, 6-8, 11, 12, 14-16, 19, and 20 depend upon claims 1, 9, or 17 and have all the limitations of claims 1, 9, or 17, and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621